Errors in the Case of
Madison vs Denslow, on Return of Certiorari.—
1. In this, that the said defendant ought to have been permitted to Shew that at the time the attachment issued he was resident in the City of Detroit in the Territory of Michigan, and not elsewhere, and that he had not concealed himself nor absconded; Whereas the Justice ruled and decided that it was incompetent to Shew this;—
2 And also in this, that the writ, declaration and other proceedings in said case, were against Jasper Denslow, and not against the firm of Mead and Denslow; and yet the said Justice permitted an Account against Mead and Denslow, as partners, & for which the partners only were liable, to be given in evidence in support of the declaration, against said Denslow solely; and proceeded and did render Judgment for the amount of said amount against said Denslow
3 And also in this that the defendants pleas were disregarded and held for nought on the ground that the same were not signed by Larned & Torrey his counsel; *479Whereas said Pleas were signed by said Stephens in the presence and by the assent, and consent of said Larned and Torrey. —
4 And also in this, that it did not appear that said Mead was residing out of, concealed in, or absconding from said Territory which should have been set forth in the plaintiff’s affidavit to be so, in as much as said Mead was liable on said account as well as said Denslow. $
Larned & Torrey for
the Defendant Denslow
% 5th There is also Error in this Justice refused to dismiss the whole proceedings in the case and overruled the motion to that effect— For it is contended the whole proceedings were irregular, illegal & void as by the files will appear
Larned & Torry & Stevens
Attys for Deft.